Exhibit 10.6

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT (the “Agreement”), dated April 21, 2005, by and
among Genaissance Pharmaceuticals, Inc., a Delaware corporation (the “Pledgor”),
Xmark Opportunity Fund, Ltd., a Cayman Islands company (“Xmark, Ltd.”), Xmark
Opportunity Fund, L.P., a Delaware limited partnership in its capacity as a
Lender (as defined below) and as Collateral Agent for the Lenders (“Xmark,
L.P.”), and Xmark JV Investment Partners, LLC, a Delaware limited liability
company (“Xmark JV” and together with Xmark, L.P. and Xmark, Ltd., the
“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Note and Warrant Purchase Agreement, dated as
of even date hereof (the “Purchase Agreement”), by and among the Pledgor, Lark
Technologies, Inc. (“Lark”) and the Lenders, the Lenders have agreed to lend the
Pledgor and Lark the sum of $4,500,000 (the “Loan”), which Loan is to be
evidenced by senior secured promissory notes due 2007 (the “Notes”) issued by
the Pledgor and Lark to the Lenders in the aggregate principal amount of the
Loan; and

 

WHEREAS, in order to induce the Lenders to enter into the Purchase Agreement and
to make the Loan, the Pledgor has agreed to pledge the Collateral (as defined in
Section 2 below) to Collateral Agent for the benefit of the Lenders.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, to
induce the Lenders to enter into the Purchase Agreement and to make the Loan,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions.

 

1.1  Defined Terms.  Capitalized terms in this Agreement shall be defined as
follows (and as defined elsewhere in this Agreement):

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

 

“Collateral Agent” shall mean Xmark, L.P. or any replacement collateral agent
appointed by the Lenders.

 

“Distributions” means all stock dividends, liquidating dividends, shares of
stock resulting from stock splits, reclassifications, warrants, options,
non-cash dividends and other distributions on or with respect to the Shares,
whether similar or dissimilar to the foregoing, but shall not include Dividends.

 

“Dividends” means all regular cash dividends declared with respect to the
Shares.

 

--------------------------------------------------------------------------------


 

“Obligations” means any and all obligations, liabilities and indebtedness of
every kind, nature and description owing by the Pledgor and/or Lark to the
Collateral Agent and the Lenders arising under the Purchase Agreement, the
Notes, or the other Transaction Documents (as defined in the Purchase
Agreement), including, without limitation, principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser or
otherwise, whether now existing or hereafter arising, and whether direct or
indirect, absolute or contingent, joint or several, secured or unsecured, due or
not due, contractual or tortious, and liquidated or unliquidated, but
specifically excluding any and all obligations arising under or in connection
with the Warrant and the Registration Rights Agreement (each as defined in the
Purchase Agreement) or any shares of Pledgor’s common stock issued thereunder.

 

“Shares” means the one thousand (1,000) shares of common stock of Lark owned by
the Pledgor as of the date of this Agreement and any additional shares of
capital stock of Lark acquired by the Pledgor at any time from and after the
date hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

 

1.2                                 Rules of Construction.  In this Agreement,
unless specified otherwise:

 

a.                                       “Any” means “any one or more”;
“including” means “including without limitation”; “or” means “and/or”.

 

b.                                      Singular words include plural, and vice
versa.

 

c.                                       Headings are for convenience only, and
do not affect the meaning of any provision.

 

d.                                      Reference to an agreement includes
reference to its permitted supplements, restatements, amendments and other
modifications.

 

e.                                       Reference to a law includes reference
to any amendment or modification of the law and to any rules or regulations
issued thereunder.

 

f.                                         Reference to a person includes
reference to its permitted successors and assigns in the applicable capacity.

 

g.                                      Reference to a Section signifies
reference to a Section of this Agreement, unless the context clearly indicates
otherwise.

 

h.                                      “Hereunder,” “hereto,” “hereof,”
“herein,” and like words, refer to the whole of this Agreement rather than to a
particular part hereof, unless the context clearly indicates otherwise.

 

2

--------------------------------------------------------------------------------


 

1.3                                 No Strict Construction.  The parties
acknowledge that this Agreement has been prepared jointly by the Pledgor and the
Lenders, and this Agreement shall not be strictly construed against any party.

 

2.                                       Grant of Security Interest.  As
security for the payment in full in cash of all of the Obligations, the Pledgor
hereby pledges to the Collateral Agent for the benefit of the Lenders and the
Collateral Agent, and grants to the Collateral Agent for the benefit of the
Lenders and the Collateral Agent a continuing first priority security interest
in and to, the Shares (including the certificates representing the Shares),
together with all Dividends and Distributions, interest and other payments and
rights with respect thereto, together with all proceeds thereof (collectively,
the “Collateral”).  The Pledgor further pledges to the Collateral Agent for the
benefit of the Lenders and the Collateral Agent, and grants to the Collateral
Agent for the benefit of the Lenders and the Collateral Agent a continuing first
priority security interest in and to, and agrees to duly endorse to the order of
the Collateral Agent for the benefit of the Lenders and the Collateral Agent,
any additional Collateral, together with all proceeds thereof, from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Shares.  Any Collateral delivered by the Pledgor to the
Collateral Agent may be endorsed by the Collateral Agent or the Lenders, in
their own name or in the name of the Pledgor, on behalf of the Pledgor to the
order of the Lenders, provided, however, that the Collateral Agent and the
Lenders shall not be entitled to effect or demand a transfer of title to the
Collateral into the name of the Collateral Agent, the Lenders or the Lenders’
nominee without the consent of the Pledgor except after the occurrence and
during the continuance of an Event of Default (as defined in Section 8). 
Lenders hereby appoint Collateral Agent as their agent and bailee for the
purpose of holding, and maintaining control over, any Collateral that, pursuant
to this Agreement, is to be in the possession or control of Lenders (or their
nominee) or the Collateral Agent.  The Collateral Agent hereby agrees to serve
as Collateral Agent under this Agreement and, in that capacity, agrees to follow
the directions of the Majority Purchasers (as defined in the Purchase Agreement)
with respect to maintaining possession and control of Collateral that is in
Collateral Agent’s possession or control.

 

3.                                       Stock Powers, Endorsements, Etc.  The
Pledgor shall, from time to time, upon request of the Collateral Agent or the
Lenders, promptly execute such endorsements and deliver to the Collateral Agent
such stock powers and similar documents, reasonably satisfactory in form and
substance to the Collateral Agent or the Lenders, with respect to the Collateral
as the Collateral Agent or the Lenders may reasonably request and shall, from
time to time, upon request of the Collateral Agent or the Lenders, promptly
transfer any securities which are part of the Collateral into the name of any
nominee designated by the Collateral Agent or the Lenders on the books of the
entity issuing such securities; provided, however, that the Collateral Agent and
the Lenders shall not be entitled to effect or demand a transfer of the
Collateral into the name of the Collateral Agent, the Lenders or the Lenders’
nominee without the consent of the Pledgor except after the occurrence and
during the continuance of an Event of Default (as defined in Section 8).  The
Pledgor shall cause Lark to record on its books and records the pledge created
by this Agreement and to execute and deliver the Acknowledgment and Agreement in
the form of Schedule A attached hereto.  The Pledgor hereby authorizes and
instructs Lark to comply with any instruction received by it from the Collateral
Agent or the Lenders without any further order or further consent from
instructions from the Pledgor, and the Pledgor agrees that Lark shall be

 

3

--------------------------------------------------------------------------------


 

fully protected in so complying with any such instructions from the Collateral
Agent or the Lenders.

 

4.                                       Rights of the Pledgor.  Unless and
until an Event of Default shall have occurred and is continuing, the Pledgor
shall have the following rights with regard to the Shares:

 

a.                                       To vote the Shares or to give consents,
waivers, and ratifications with respect to the Shares; provided, however, that
no vote shall be cast, and no consent, waiver or ratification shall be given or
action taken, which would have the effect of materially impairing the position
or interest of the Lenders in respect of the Collateral or which would authorize
or effect the dissolution or liquidation of Lark, in whole or in part, or any
other Change of Control (as defined in the Purchase Agreement) with respect to
Lark, unless the Pledgor repays the Notes in full in connection therewith; and

 

b.                                      To receive any Dividends declared on the
Shares to the extent not in violation of the Notes; provided, however, that the
following Dividends shall remain subject to the liens created by this Agreement
and shall be delivered to the Lenders within five (5) Business Days following
receipt thereof: (i) all Dividends paid or payable in connection with a partial
or total liquidation or dissolution of Lark and (ii) cash paid, payable or
otherwise distributed in redemption of, or in exchange for, any Collateral.

 

5.                                       Affirmative Covenants.  Unless
otherwise consented to in writing by the Lenders holding a majority of the
outstanding amount of Notes, until the Obligations have been paid in full in
cash, the Pledgor hereby covenants as follows:

 

a.                                       The Pledgor will not sell, assign, or
transfer any of its rights in or to the Collateral or permit Lark to issue any
additional shares, or rights to purchase shares, of any class or series of
capital stock of Lark;

 

b.                                      The Pledgor will make due and timely
payment or deposit of all taxes, assessments, or contributions required by law,
except those taxes, assessments or contributions contested by the Pledgor in
good faith and with respect to which adequate reserves have been set aside,
which may be lawfully levied or assessed with respect to the Collateral for all
periods up and until the date when such Collateral is transferred in accordance
with this Agreement and will execute and deliver to the Lenders upon reasonable
demand, appropriate certificates attesting to the timely payment or deposit of
all such taxes, assessments or contributions;

 

c.                                       The Pledgor shall comply, and shall
cause Lark to comply, with the requirements of all applicable laws, rules,
regulations and ordinances and orders of any governmental authority, the
noncompliance with which would materially and adversely effect the Pledgor’s or
Lark’s ability to perform its Obligations;

 

d.                                      The Pledgor shall notify the Collateral
Agent in writing within ten (10) Business Days of receipt of any Distributions,
and the Pledgor shall deliver such Distributions to the Collateral Agent for the
benefit of the Lenders;

 

4

--------------------------------------------------------------------------------


 

e.                                       The Pledgor shall observe, conform and
comply with the covenants, terms and conditions of this Agreement and each other
Transaction Document to which it is a party.  The Pledgor shall promptly notify
the Collateral Agent in writing upon the occurrence of any event of default (or
any event which, with the giving of notice and/or the passage of time, would
become an event of default) under this Agreement or any of the other Transaction
Documents;

 

f.                                         At any time, or from time to time,
upon request of the Collateral Agent or the Lenders, the Pledgor shall execute
and deliver such further documents and do such other acts and things as the
Collateral Agent or the Lenders may reasonably request in order to effectuate
more fully the purposes of this Agreement.  The Pledgor hereby authorizes the
Collateral Agent and Lenders to file and record in such public records offices
as the Collateral Agent or the Lenders may determine such financing statements
as the Collateral Agent or the Lenders may determine relative to the
transactions contemplated by this Agreement; and

 

g.                                      The Pledgor has and will defend the
title to the Collateral pledged by it and the security interest granted in such
Collateral to the Collateral Agent for the benefit of the Lenders against the
claim of any Person, except with respect to Permitted Liens, (each as defined in
the Purchase Agreement) and will maintain and preserve such security interest.

 

6.                                       No Other Security Interest.  Unless the
Majority Purchasers shall otherwise consent in writing, until the Obligations
have been paid in full in cash, the Pledgor hereby covenants that it shall not
incur, create or permit to exist any mortgage, assignment, pledge,
hypothecation, security interest, lien, or other encumbrance (collectively,
“Liens”) on any of the Collateral now owned and pledged in accordance with this
Agreement or hereafter acquired, except for those Liens in favor of the Lenders
created by this Agreement and Permitted Liens.

 

7.                                       Representations and Warranties.  The
Pledgor represents and warrants to the Lenders that:

 

a.                                       The Pledgor has the capacity to execute
and deliver this Agreement and to perform its obligations hereunder;

 

b.                                      This Agreement has been duly executed
and delivered by the Pledgor and constitutes a valid and binding obligation of
the Pledgor, enforceable against the Pledgor in accordance with its terms,
except as may be limited by bankruptcy, insolvency, fraudulent conveyance,
securities or banking laws, reorganization or similar laws affecting creditors’
rights generally or by general equitable principles and except insofar as the
enforceability of any provision of such agreement would be restricted or void by
reason of public policy;

 

c.                                       The Pledgor has obtained all requisite
governmental and other material third party consents or approvals necessary for
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby;

 

d.                                      The Pledgor is the legal and beneficial
owner of the Shares and no other Person has any right, title or interest in or
to the Shares, and there are no existing options, warrants, calls, purchase
rights or similar commitments relating to the Shares;

 

5

--------------------------------------------------------------------------------


 

e.                                       The Shares have been duly authorized,
validly issued and are fully paid and non-assessable;

 

f.                                         The Shares constitute, as of the date
hereof, 100% of the issued and outstanding shares of the capital stock of Lark,
and no Person has, as of the date hereof, any option, warrant, subscription
right, or other right to purchase any shares of capital stock of Lark;

 

g.                                      The Collateral is owned by the Pledgor
free and clear of any Liens, except for the Liens granted herein in favor of the
Lenders and the Collateral Agent and Permitted Liens; and

 

h.                                      Upon delivery of the Shares to the
Collateral Agent, this Agreement shall create a first priority security interest
in the Collateral and the proceeds thereof, subject to no prior or secondary
security interest or other Liens, except for Permitted Liens.

 

8.                                       Events of Default.

 

8.1                                 The occurrence of any one or more of the
following events shall constitute an event of default (each, an “Event of
Default”) by the Pledgor under this Agreement:

 

a.                                       any event of default (after giving
effect to any applicable grace periods) shall occur and be continuing under the
Notes or any other Transaction Document; and

 

b.                                      any representation or warranty made by
the Pledgor in this Agreement, the Purchase Agreement or any other Transaction
Document to which it is a party shall have been untrue or misleading in any
material respect as of the date hereof.

 

9.                                       Remedies Upon an Event of Default.

 

9.1                                 Upon an Event of Default, the Collateral
Agent for the benefit of the Lenders shall have the following remedies
available, at its election:

 

a.                                       To vote the Shares;

 

b.                                      To give consents, waivers and
ratifications with respect to the Shares;

 

c.                                       To receive all dividends, cash,
securities and all other distributions of any kind given with respect to the
Shares;

 

d.                                      (i)                                    
To sell, assign or transfer the Shares and any other Collateral pledged under
this Agreement, or any part thereof, in one or more sales, at a public or
private sale, conducted by any officer or agent of, or auctioneer or attorney
for, the Lenders, at a place designated by the Collateral Agent for the benefit
of the Lenders, for cash, upon credit or for future delivery, and at such price
or prices as the Collateral Agent for the benefit of the Lenders shall, in its
sole and absolute discretion, determine, and the Collateral Agent, any of the
Lenders

 

6

--------------------------------------------------------------------------------


 

and/or the Pledgor or any or all of them may be the purchaser of any or all of
the Collateral so sold;

 

(ii)                                  Upon any such sale, the Collateral Agent
for the benefit of the Lenders shall have the right to deliver, assign and
transfer to the purchaser(s) thereof the Collateral so sold.  Each purchaser
(including the Lenders) at any such sale shall hold the Collateral so sold
absolutely free from any claim or right of any kind whatsoever, including,
without limitation, any equity or right of redemption of the Pledgor, which the
Pledgor hereby specifically waives;

 

(iii)                               At any such public or private sale, the
Collateral may be sold in one lot as an entirety or in separate installments;

 

(iv)                              In case of any sale of all or any part of the
Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Collateral Agent for the benefit of the Lenders until the
purchase price is paid by the purchaser(s) thereof, but the Collateral Agent and
the Lenders shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Collateral so sold.  In case of any such
failure, such Collateral may again be sold under and pursuant to the provisions
of this Agreement; and

 

(v)                                 The receipt from the Collateral Agent or the
Lenders for the purchase price paid at any such sale of the Shares shall be a
sufficient discharge therefor to any purchaser(s) of the Collateral, or any
portion thereof, sold as described in this Section 9.1(d).  No such purchaser
(or such purchaser’s representatives or assigns), after paying such purchase
price and receiving such receipt, shall be bound to see to the application of
such purchase price or any part thereof or in any manner whatsoever be
answerable for any loss, misapplication or non-application of any such purchase
price, or be bound to inquire as to the authorization, necessity, expediency or
regularity of any such sale;

 

e.                                       To institute proceedings to collect all
Obligations from any Person who may be responsible for the payment of any such
Obligations; and

 

f.                                         To exercise any remedy provided for
under the UCC, any other applicable law or the other Transaction Documents.

 

9.2                                 Upon the occurrence and during the
continuance of an Event of Default, the proceeds of any sale of, or other
realization upon, all or any part of the Collateral shall be applied by the
Collateral Agent and the Lenders in the following order of priorities:

 

a.                                       first, to payment of the reasonable
out-of-pocket expenses of such sale or other realization, including reasonable
compensation to agents and one counsel for the Collateral Agent and the Lenders,
and all reasonable out-of-pocket expenses, liabilities and advances incurred or
made by the Collateral Agent or the Lenders in connection therewith, and any
other unreimbursed expenses for which the Collateral Agent or the Lenders are to
be reimbursed pursuant to the Transaction Documents;

 

7

--------------------------------------------------------------------------------


 

b.                                      second, to the payment of accrued but
unpaid interest (including post-petition interest) on the Notes;

 

c.                                       third, to the payment of unpaid
principal on the Notes;

 

d.                                      fourth, to the payment of all other
Obligations, until all such Obligations shall have been paid in full; and

 

e.                                       finally, to payment to the Pledgor of
any surplus then remaining from such proceeds.

 

The Collateral Agent and the Lenders may make distributions hereunder in cash or
in kind or in any combination thereof.

 

To the extent that fewer than all shares are sold in full satisfaction of the
Obligations, the remaining shares shall be returned to Pledgor.

 

9.3                                 Effective upon the occurrence of an Event of
Default, the Pledgor hereby designates, constitutes and appoints the Collateral
Agent for the benefit of the Lenders as its attorney-in-fact, irrevocably and
with power of substitution, to make and execute all conveyances, assignments and
instruments of transfer regarding the Collateral sold pursuant to this Section 9
and to do all other acts and things necessary and advisable in the reasonable
discretion of the Collateral Agent and/or the Lenders to carry out and enforce
this Agreement.  The Collateral Agent, in its capacity as attorney-in-fact for
the Pledgor, shall not be liable for any acts of commission or omission nor for
any error of judgment or mistake of fact or law, except for gross negligence or
intentional misconduct.  This power of attorney being coupled with an interest
is irrevocable while any of the Obligations shall remain unpaid.

 

9.4                                 The Collateral Agent and the Lenders may, in
any order and at any time, simultaneously or not simultaneously, exercise any of
the remedies set forth in this Section 9, in addition to, and not in lieu of,
any remedies that may otherwise be available at law or in equity.

 

9.5                                 The Pledgor, the Collateral Agent and the
Lenders acknowledge that the Shares have not been registered under the
Securities Act of 1933, as amended, or any similar state or federal law and
that, therefore, the Collateral Agent for the benefit of the Lenders may be
unable to effect a public sale of all or any part of the Shares, and may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire the
Shares for their own account, for investment, and not with a view to the
distribution or resale thereof.  The Pledgor acknowledges that any such private
sales may be at prices and terms less favorable to the Pledgor than those of
public sales, and agrees that such private sales shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent for the
benefit of the Lenders has no obligation to delay any sale to permit the issuer
thereof to register them under the Securities Act of 1933, as amended.

 

10.                                 Lien Absolute.  All rights of the Collateral
Agent and the Lenders hereunder, and all obligations of the Pledgor hereunder,
shall be absolute and unconditional irrespective of:

 

8

--------------------------------------------------------------------------------


 

10.1.                        any lack of validity or enforceability of the Notes
or any other agreement or instrument governing or evidencing any of the
Obligations;

 

10.2.                        any change in the time, manner or place of payment
of, or in any other term of, all or any part of the Obligations, or any other
amendment or waiver of, or any consent to any departure, from the Notes or any
other agreement or instrument governing or evidencing any of the Obligations;

 

10.3.                        any exchange, release or non-perfection of any
collateral (including the Collateral), or any release or amendment or waiver of
or consent to departure from any guaranty, for all or any of the Obligations;

 

10.4.                        the insolvency of Lark; or

 

10.5.                        any other circumstance which might otherwise
constitute a defense available to, or a discharge of, the Pledgor.

 

11.                                 Release.  The Pledgor consents and agrees
that the Majority Purchasers may at any time, or from time to time, in its
reasonable discretion:

 

11.1.                        renew, extend or change the time of payment, and/or
the manner, place or terms of payment, of all or any part of the Obligations in
each case, to the extent permitted by the Notes; and

 

11.2.                        exchange, release and/or surrender all or any of
the collateral (including the Collateral), or any part thereof, by whomsoever
deposited, which is now or may hereafter be held by the Collateral Agent or the
Lenders in connection with all or any of the Obligations; all in such manner and
upon such terms as such Majority Purchasers may deem proper, and without notice
to or further assent from the Pledgor, it being hereby agreed that the Pledgor
shall be and remain bound upon this Agreement, irrespective of the value or
condition of any of the collateral (including the Collateral), and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension.

 

12.                                 Reinstatement.  This Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against the Pledgor or Lark for liquidation or reorganization,
should the Pledgor or Lark become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of the Pledgor’s or Lark’s assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

9

--------------------------------------------------------------------------------


 

13.                                 Satisfaction; Lender’s Duty Regarding
Shares.

 

13.1                           Promptly after the Obligations have been paid in
full in cash and the Notes are no longer outstanding, this Agreement shall be
terminated and of no further force and effect.  At such time, the Shares and all
stock powers or other documents shall be returned to Pledgor.

 

13.2                           Beyond the exercise of reasonable care to assure
the safe custody of the Shares while held hereunder, the Collateral Agent and
the Lenders shall have no liability or duty with respect to the Shares.  Placing
or depositing the Shares in a bank safe deposit box of the Collateral Agent’s
selection shall fully and completely satisfy the Collateral Agent’s and the
Lenders’ duty to exercise reasonable care.  The Collateral Agent and the Lenders
shall not have any duty or liability to take any action or to preserve rights
pertaining to the Shares and shall be relieved of all responsibility for the
Shares upon surrendering them or tendering surrender thereof to the Pledgor.

 

14.                                 Nonwaiver.  No failure or delay on the part
of the Collateral Agent or the Lenders in exercising any of its rights and
remedies hereunder or otherwise shall constitute a waiver thereof, and no single
or partial waiver by the Collateral Agent or the Lenders of any default or other
right or remedy which it may have shall operate as a waiver of any other
default, right or remedy or of the same default, right or remedy on a future
occasion.

 

15.                                 Waivers by the Pledgor.  The Pledgor hereby
waives presentment, notice of dishonor and protest of all instruments included
in or evidencing any of the Obligations or the Collateral and any and all other
notices and demands whatsoever whether or not relating to such instruments
(other than such notices required by the Purchase Agreement).  In the event of
any litigation at any time arising with respect to any matter connected with
this Agreement or the Obligations, the Pledgor hereby waives any and all
defenses, rights of setoff and rights to interpose counterclaims of any nature,
other than the defense that the Obligations have been indefeasibly satisfied in
full.

 

16.                                 Modification.  No provision hereof shall be
modified, altered or limited except by a written instrument expressly referring
to this Agreement and to the provision so modified, altered or limited, and
executed by the Pledgor and the Majority Purchasers.

 

17.                                 Binding Effect.  This Agreement and all
Obligations of the Pledgor hereunder shall be binding upon the successors and
assigns of the Pledgor, and shall, together with the rights and remedies of the
Collateral Agent and the Lenders hereunder, inure to the benefit of the
Collateral Agent, the Lenders and their successors and assigns.  The Lenders may
only assign this Agreement in connection with its transfer of the Notes.  The
Pledgor may not effect a Change of Control (as defined in the Purchase
Agreement) of the Pledgor unless simultaneously therewith, the Notes, together
with all accrued and unpaid interest thereon, are repaid in cash in full;
provided, however, to the extent the Pledgor sells or otherwise disposes of
solely its North Carolina Business or New Haven Business (as defined in the
Purchase Agreement) in strict accordance with, and only to the extent permitted
by, the Purchase Agreement, then the Pledgor

 

10

--------------------------------------------------------------------------------


 

shall only be obligated to prepay the amount of the Notes required by
Section 2.5(b)(i) of the Purchase Agreement.

 

18.                                 Governing Law; Consent to Jurisdiction. 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without reference to the choice of law
principles thereof.  The Pledgor, the Collateral Agent and the Lenders hereby
(a) irrevocably consent and submit to the non-exclusive jurisdiction of the
state and federal courts located in New York in connection with any suit, action
or other proceeding directly or indirectly arising out of or relating to this
Agreement, and (b) irrevocably waive, to the fullest extent permitted by law,
any objection that any of them may now or hereafter have to the laying of the
venue of any such suit, action or proceeding in any such court or that any such
suit, action or proceeding which is brought in any such court has been brought
in an inconvenient forum.  Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

 

19.                                 Notices.  Except as otherwise expressly
provided herein, any notice or request hereunder shall be given in accordance
with the terms of the Purchase Agreement.  Notice to the Collateral Agent shall
be given in the same manner as provided in the Purchase Agreement at the
following address (or to the following facsimile number):

 

Xmark Opportunity Fund, L.P.

301 Tresser Boulevard

Suite 1320

Stamford, CT  06901

Attention:  Mitchell D. Kaye

Telecopy:  (203) 653-2501

 

20.                                 Severability.  If any term of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity of all other
terms hereof shall in no way be affected thereby.

 

21.                                 No Jury Trial.                        EACH
OF THE PLEDGOR, THE COLLATERAL AGENT AND EACH OF THE LENDERS HEREBY WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO ANY ASPECT OF
THIS AGREEMENT AND REPRESENTS THAT IT HAS CONSULTED WITH COUNSEL SPECIFICALLY
WITH RESPECT TO THIS WAIVER.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.

 

 

GENAISSANCE PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 /s/ Ben D. Kaplan

 

 

 

Name: Ben D. Kaplan

 

 

Title: Senior VP & CFO

 

 

 

XMARK OPPORTUNITY FUND, L.P., in its
capacity as Collateral Agent and as a Lender

 

 

 

 

 

By:

 /s/ Mitchell D. Kaye

 

 

 

Name: Mitchell D. Kaye

 

 

Title:C.I.O.

 

 

 

XMARK OPPORTUNITY FUND, LTD.

 

 

 

 

 

By:

 /s/ Mitchell D. Kaye

 

 

 

Name: Mitchell D. Kaye

 

 

Title: C.I.O.

 

 

 

XMARK JV INVESTMENT PARTNERS, LLC

 

 

 

 

 

By:

/s/ Mitchell D. Kaye

 

 

 

Name: Mitchell D. Kaye

 

 

Title: C.I.O.

 

[Signature Page to Pledge and Security Agreement]

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ACKNOWLEDGMENT AND CONSENT

 

Xmark Opportunity Fund, L.P.

Xmark Opportunity Fund, Ltd.

Xmark JV Investment Partners, LLC

301 Tresser Boulevard, Suite 1320

Stamford, CT  06901

Attention:  Mitchell D. Kaye

 

Lark Technologies, Inc., a Delaware corporation (“Company”), hereby (i)
acknowledges receipt of a fully executed copy of the Pledge and Security
Agreement, dated as of April 21, 2005 (the “Agreement”; capitalized terms used
herein without definition have the meanings provided therein), made by
Genaissance Pharmaceuticals, Inc. (“Pledgor”) in favor of Xmark Opportunity
Fund, L.P., in its capacity as a lender and as collateral agent for the Lenders,
Xmark Opportunity Fund, Ltd. and Xmark JV Investment Partners, LLC
(collectively, the “Lenders”); (ii) consents and agrees to the pledge by Pledgor
of the Collateral pursuant to the Agreement and to all of the other terms and
provisions of the Agreement; (iii) agrees to comply with all instructions
received by it from the Collateral Agent for the benefit of the Lenders without
further consent by Pledgor; (iv) advises Pledgor, Collateral Agent and Lenders
that a pledge of the Shares has been registered on the books of Company and in
the name of the Collateral Agent, on behalf of the Lenders, and agrees to so
register any additional shares of capital stock of the Company acquired by the
Pledgor; and (v) represents and warrants that, except for the pledge in favor of
the Collateral Agent for the benefit of the Lenders and the Collateral Agent and
Permitted Liens (as defined in the Purchase Agreement), there are no Liens to
which the Shares are or may be subject as of the date hereof.

 

IN WITNESS WHEREOF, a duly authorized officer of the undersigned has executed
and delivered this Acknowledgment and Consent as of this 21st day of April,
2005.

 

 

LARK TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Ben D. Kaplan

 

 

 

Name:

Ben D. Kaplan

 

 

Title:

Secretary

 

13

--------------------------------------------------------------------------------